Citation Nr: 0505963	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
chronic plantar fascia strain due to flat feet and bilateral 
hallux limitus currently evaluated as 30 percent disabling.

2.  Entitlement to an initial increased disability rating for 
tinea pedis and onychomycosis of both feet currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
November 1996.  He also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The first rating decision, issued in January 2002, 
granted service connection for tinea pedis and onychomycosis 
evaluated as 30 percent disabling.  A Notice of Disagreement 
seeking an increased rating was received in January 2003.  A 
Statement of the Case was issued in September 2003, and a 
timely appeal was received in October 2003.  The second 
rating decision, issued in August 2003, granted service 
connection for chronic plantar fascia strain due to flat feet 
and bilateral hallux limitus evaluated as 30 percent 
disabling.  A Notice of Disagreement seeking an increased 
rating was received in October 2003.  A Statement of the Case 
was issued in November 2003, and a timely appeal was received 
in December 2003.  Although a Board hearing was scheduled for 
October 25, 2004, the veteran withdrew his request for a 
hearing in September 2004.

The Board notes the RO certified to it as an issue on appeal 
chronic left shoulder pain due to failed left pectoralis 
repairs (minor).  In a January 2002 rating decision, the RO 
granted service connection for chronic left should pain due 
to failed left pectoralis repairs (minor) and evaluated it as 
20 percent disabling.  The veteran submitted a Notice of 
Disagreement in January 2003 seeking a higher disability 
rating.  In November 2003, the RO issued a statement of the 
case addressing this issue, but the veteran failed to submit 
a substantive appeal.  The veteran did submit a VA Form 9 to 
the RO in December 2003, but in that document, he 
specifically limited his appeal to the claim regarding 
plantar fascia strain, which had also been addressed in the 
November 2003 statement of the case.  Thus, the veteran has 
not perfected an appeal regarding the left shoulder, and that 
issue is not before the Board.  

If the veteran is still seeking a higher evaluation of his 
left shoulder disability, the Board refers the veteran to the 
RO to make a renewed claim for an increased rating.  The 
Board also notes that the RO did not certify to the Board the 
issue of an increased rating for tinea pedis and 
onychomycosis currently evaluated as 30 percent disabling.  
After review of the record, however, the Board finds that the 
veteran has perfected his appeal on this issue, as described 
above.  The Board has, therefore, rephrased the issues on 
appeal as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  In the present case, 
the record is void of any current medical evidence upon which 
the veteran's claims for increased ratings can be evaluated.  
The record contains no relevant medical evidence dated more 
recently than in August 2001.  This record is too remote to 
fairly evaluate the veteran's current feet and skin 
disabilities.  Current treatment records should be obtained.

In addition, the Board concludes that another VA examination 
should be conducted.  The last formal VA examination to 
address the veteran's bilateral foot and skin disabilities 
was conducted in August 2001, more than three years ago.  In 
light of the time period that has passed, additional VA 
examination is needed to evaluate the current severity of the 
conditions fairly.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he should 
submit to VA copies of any evidence relevant to 
this claim that he has in his possession.  See 
38 C.F.R. § 3.159(b) (2004).

2.  Obtain the names and addresses of all medical 
care providers (VA and/or private) who treated the 
veteran for his bilateral foot and skin 
disabilities since May 2000.  After securing the 
necessary release(s), obtain any records that are 
not already contained in the claims folder. 

3.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for the 
appropriate VA examinations.  The claims file 
should be provided to the examiner(s) for review in 
conjunction with the examination.  The examiner(s) 
should indicate in the report that the claims file 
was reviewed, and provide a complete rationale for 
all conclusions and opinions.

All necessary tests and studies should be conducted 
in order to ascertain the severity of the veteran's 
service-connected bilateral foot and skin 
disabilities.  The examiner(s) should elicit 
information as to the frequency, duration, and 
severity of any associated symptomatology as well 
as completing all relevant inquires on the 
examination worksheet.  

With regards to the veteran's service-connected 
bilateral foot disability, the examiner should 
comment on the presence or absence of marked 
pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, and on whether the veteran's 
symptoms are improved by orthopedic shoes or 
appliances.  

With regard to the veteran's service-connected 
bilateral foot skin disability, the examiner should 
render findings on whether the tinea pedis and 
onychomycosis affect more than 40 percent of the 
exposed area affected, or whether constant or near-
constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs was required 
during the past 12-month period.  

4.  Then, after ensuring that the VA examination 
report is complete, and any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished, the RO should readjudicate the 
claim.  If such action does not resolve the claim, 
a supplemental statement of the case (SSOC) should 
be issued to the veteran and his representative.  
An appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



